Exhibit 10.2
RESTRICTED STOCK AGREEMENT
GLOBAL DEFENSE TECHNOLOGY & SYSTEMS, INC. 2009 PERFORMANCE INCENTIVE PLAN
This Agreement is between                      (the “Participant”) and Global
Defense Technology & Systems, Inc. (the “Corporation”). This Agreement governs
an award made to Participant pursuant to the Corporation’s 2009 Performance
Incentive Plan (the “Plan”). The Corporation and Participant agree as follows:
I. GRANT.
The Compensation Committee of the Board of Directors of the Corporation on
                    , 20      (the “Grant Date”) awarded the Participant
                     shares of the Corporation’s Common Stock subject to the
vesting and other restrictions provided in this Agreement (the “Restricted
Stock”). No payment by the Participant is required for the Restricted Stock.
II. VESTING.
The award will vest on the following schedule.

      Period of Continuous Service From   Percentage of Shares of Grant Date  
Restricted Stock Vested
 
   

Each installment shall vest and thereby all restrictions shall be removed on the
installment so long as the Participant has remained in Continuous Service (as
defined in the Plan) through the day immediately preceding the date on which the
installment is scheduled to vest. The remaining shares of Restricted Stock which
have not already vested shall vest and all restrictions shall be removed if the
Participant’s termination of Continuous Service is because of death or
Disability (as defined in the Plan), or a Change in Control has occurred. The
number of shares that shall vest on each vesting date shall be rounded down to
the nearest whole share; provided that, on the final date on which shares are
scheduled to vest, the number of shares shall be rounded up the nearest whole
share. If the Participant has a termination of Continuous Service and such
termination event does not result in accelerated vesting of the Restricted
Stock, shares of Restricted Stock which have not vested shall be forfeited and
returned to the Corporation.
For purposes of this Agreement, a termination for “Cause” or for “Good Reason”
shall have the meanings provided in the employment agreement then in effect
between the Participant and the Corporation or its successor, or if no such
agreement is then in effect, or an agreement is in effect but does not define
such terms, the meanings so provided in the last employment agreement in effect
defining such terms.
For purposes of this Agreement, “Change in Control” means the occurrence of
either of the following:
(i) the acquisition of more than 50% of the combined voting power of the
Corporation’s then total outstanding voting securities by any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended) other than (x) the
Corporation or any affiliate of the Corporation, (y) any employee benefit plan
of the Corporation or an affiliate or any trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation or an affiliate, or
(z) Contego Systems LLC, Kende Holding kft, Global Strategies Group Holding S.A,
or any of their affiliates or successor entities; or
(ii) the consummation of a merger or consolidation of the Corporation with any
other corporation or other entity, following which the voting securities of the
Corporation outstanding immediately prior to such merger or consolidation no
longer represent (either by remaining outstanding or by being converted into
voting securities of the surviving entity or any parent thereof) at least 50% of
the combined voting
Global Defense Technology & Systems, Inc.
Restricted Stock Agreement

 

-1-



--------------------------------------------------------------------------------



 



power of the securities of the Corporation or such surviving entity or any
direct or indirect parent thereof outstanding immediately after such merger or
consolidation; or
(iii) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution.
III. STOCK CERTIFICATES AND RESTRICTIONS.
The full number of shares of the Restricted Stock have been deposited in an
account for the Participant at the Corporation’s transfer agent. The Corporation
reserves the right at its sole discretion to change the financial institution or
agent in which the shares are deposited or the certificates for shares are held.
These shares are nontransferable and are otherwise subject to the Plan and this
Agreement until the restrictions are removed or the shares are returned to the
Corporation. The Corporation may place such legends on any certificates for
Restricted Stock as it deems appropriate. The Participant has the right to vote
the full number of shares and to receive any declared dividends or other
distributions associated with the shares, except that a dividend or distribution
with respect to Restricted Stock which has not already vested which is paid in
shares or other property which constitutes a “derivative security” or “equity
security” (within the meaning of Section 16(a) of the Securities Exchange Act of
1934) shall continue to be subject to the vesting and other restrictions of this
Agreement to the same extent as the Restricted Stock to which such derivative
security or equity security relates.
IV. CORPORATE EVENT.
In the event of the declaration of a stock dividend, the declaration of an
extraordinary dividend payable in a form other than stock, a spin-off, a stock
split, a recapitalization, a merger or a similar transaction affecting the
Corporation’s outstanding securities without receipt of consideration, any new,
substituted or additional securities or other property (including money paid
other than as an ordinary cash dividend) which are distributed to the
Participant with respect to Restricted Stock which has not already vested shall
immediately be subject to the vesting and other restrictions of this Agreement
to the same extent as the Restricted Stock to which such distributed property
relates.
V. TAXATION.
Participant understands that Section 83(a) of the Internal Revenue Code of 1986,
as amended (the “Code”), taxes as ordinary compensation income the fair market
value of the Restricted Stock on the date as of which Participant’s right to
retain the Restricted Stock vests. Thus, the shares of Restricted Stock will
vest and be taxable in increments on                     . Accelerated vesting
of the shares of Restricted Stock will also accelerate the date of taxation.
Participant understands that Participant may elect to be taxed on the fair
market value of some or all of the shares of Restricted Stock at the time such
shares are transferred to Participant, rather than at those times when
Participant’s right to retain the Restricted Stock vests, by filing an election
under Section 83(b) of the Code (a “Section 83(b) Election”) with the Internal
Revenue Service within 30 days from the date of the transfer of the Restricted
Stock to Participant. Participant understands that failure to file such an
election in a timely manner results in the inability to file such election.
Participant further understands that an additional copy of such election form
should be filed with Participant’s federal income tax return for the calendar
year to which such election applies. Participant acknowledges and agrees that
the foregoing is only a summary of the effects of United States federal income
taxation with respect to the Restricted Stock and does not purport to be
complete. Participant further acknowledges and agrees that the Corporation has
directed Participant to seek independent professional advice regarding the tax
consequences of receipt of the Restricted Stock under federal, state and local
law. Participant acknowledges and agrees that if the Participant decides to file
a Section 83(b) Election it is Participant’s sole responsibility, and not the
Corporation’s or its affiliate’s, to file a timely election, even if Participant
requests the Corporation, its affiliate or its representatives to make the
filing on Participant’s behalf.
Global Defense Technology & Systems, Inc.
Restricted Stock Agreement

 

-2-



--------------------------------------------------------------------------------



 



VI. TAX WITHHOLDING.
Participant understands that upon occurrence of the taxable event with respect
to the Restricted Stock, Participant will be responsible for payment of taxes
due. No stock certificates will be delivered unless acceptable arrangements have
been made by Participant with the Corporation (or its affiliate by which
Participant is employed) to pay withholding taxes that are due as a result of
vesting of Restricted Stock. Unless the Participant has made alternative
arrangements acceptable to the Corporation, the Participant shall pay applicable
minimum required withholding taxes due by having the Corporation withhold shares
that would otherwise be released from restrictions, in which case such withheld
shares shall be transferred back to the Corporation.
VII. MISCELLANEOUS.
A. No Employment Agreement. This Agreement is not an employment contract. This
Agreement is, however, a contract creating enforceable rights between the
Corporation and the Participant regarding the Restricted Stock.
B. Entire Agreement. This Agreement represents the full and complete
understanding between Participant and the Corporation and this Agreement cannot
be modified or changed by any prior or contemporaneous or future oral agreement
of the parties. This Agreement can only be modified by the express written
agreement of the parties.
C. Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.
D. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any entity with which or into which the Corporation may be merged or which may
succeed to its assets or business or any entity to which the Corporation may
assign its rights and obligations under this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Grant Date.

            GLOBAL DEFENSE TECHNOLOGY & SYSTEMS, INC.
      By:                        

            PARTICIPANT
            Participant Signature           

Global Defense Technology & Systems, Inc.
Restricted Stock Agreement

 

-3-